Citation Nr: 0217384	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1946 to November 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  Heart disease was not present in service and not 
manifested within one year of service discharge, and current 
heart disability is not etiologically related to the 
veteran's period of active service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by the 
RO.  The record reflects that through the statement of the 
case and a supplement thereto, the veteran has been informed 
of the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in March 2001, the veteran 
was specifically informed of the evidence and information 
necessary to substantiate his claim, and that he should 
submit medical evidence showing the existence of heart 
disability during service or within one year after 
discharge, or medical evidence showing a relationship 
between current heart disability and his period of active 
duty.  In this letter the RO also informed the veteran of 
the assistance that it would provide in obtaining evidence 
and information in support of the claim and of the 
information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board recognizes that it is presumed that the veteran's 
service records have been lost in the 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has documented attempts to obtain 
additional service records, but searches made through 
official channels have been unsuccessful.  Most recently, 
the NPRC informed VA that additional identifying information 
was required from the veteran in order to further pursue a 
records search.  The RO thus provided the veteran with the 
requisite forms and advised him of the need to complete such 
within a specified time period.  The veteran did not 
respond.  Nor has the veteran identified the existence of 
any records of VA treatment.  There is also no indication 
that other Federal department or agency records exist that 
should be requested.  The Board notes that private medical 
records have been associated with the claims file.  Finally, 
the Board notes that based on the particular facts of this 
case, a VA examination is not required.  In this regard, the 
Board notes that the medical evidence of record already 
establishes that the veteran has ischemic heart disease, and 
identifies the history considered to be significant by the 
veteran's treating physicians.  Any current medical opinion 
linking the veteran's heart disease to his military service 
would necessarily be based on history provided by the 
veteran decades following his discharge from service and 
would not be consistent with the pertinent treatment 
records.  

The Board concludes by noting that neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  As such, the Board finds that the 
RO has also complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular 
disease is manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran argues that he was given an experimental drug 
while in service, which resulted in the development of a 
fever.  He specifically argues that such caused a hole in 
his heart and that he is therefore entitled to service 
connection for ischemic heart disease.

The Board first recognizes that the veteran's service 
records are unavailable, presumed to have been lost in a 
1973 fire at the NPRC facility located in 
St. Louis, Missouri.  The veteran had argued that he was 
hospitalized in Bainbridge, Maryland in 1946 with a fever as 
high as 105 degrees.  He attributes his ischemic heart 
disease to such fever and has reported that a physician has 
identified such in-service fever as the cause of his 
existing heart disease.  As noted above, however, the 
veteran failed to respond with additional identifying 
information required by the NPRC to conduct any further 
records search.  Prior searches made via official channels 
have been unsuccessful in obtaining the veteran's service 
records.  Thus, the Board must determine the merits of his 
claim based on the evidence of record.  There is, however, a 
heightened obligation to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule in 
this case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran has indicated that during the 1940s and 1950s he 
was employed by several physicians and that those 
individuals treated him for heart problems.  He states that 
one physician informed him he had a hole in his heart.  He 
states that that physician then referred him to Dr. Peck.  
The veteran has, however, informed VA that the physicians 
who treated him in the 1940s and 1950s are deceased.  
Medical records prior to 1969 are not available.

The record does contain private medical records dated from 
August 1969 to May 1991.  The records reflect that the 
veteran had been seen in July 1969 for complaints of 
radiating chest pain and that Dr. Peck evaluated the veteran 
for acute coronary insufficiency in 1969.  An early 
diagnosis was angina.  Records dated in the 1970s and 
thereafter show a diagnosis of ischemic heart disease, and 
reflect that the veteran gave a history in August 1975 of 
having had a heart attack in 1968.  The record is, however, 
absent any competent evidence of cardiovascular findings or 
diagnoses until 1969, which is decades after the veteran's 
discharge from service.  Moreover, the available private 
records do not, for the most part, include the veteran's 
account of an in-service drug administration causing a high 
fever, and do not otherwise suggest that there exists any 
causal relationship between the ischemic heart disease first 
diagnosed decades after service discharge and the veteran's 
active duty period.  

The question of whether the veteran currently has a heart 
disability and whether such began in or is otherwise related 
to active service involves medical diagnoses and opinions as 
to medical causation.  Therefore, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board acknowledges that one private record, dated in May 
1991, includes note that the veteran had a fever in 1946 
while in the Navy, and that the veteran had a myocardial 
infarction in 1968.  These notations appeared to be based 
solely on a history provided by the veteran insofar as the 
record contains neither service medical records nor post-
service medical evidence dated prior to 1969.  In any event, 
the May 1991 record does not suggest a causal link between 
the claimed in-service fever and ischemic heart disease, 
diagnosed many years after service discharge.  

The Board notes that the veteran has had some medical 
training.  The record does not reflect, however, that he 
himself possesses a recognized degree of medical knowledge 
such as to render him competent to establish an etiological 
link between his claimed in-service fever and existing 
ischemic heart disease.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this regard, the Board further 
emphasizes other factors dictating against affording 
probative weight to the veteran's assertions of in an-
service fever as the cause of his ischemic heart disease, 
such as the veteran's self interest in his appeal.  See Pond 
v. West, 12 Vet. App. 341 (1999).  Notably, the veteran 
first filed his claim in 1998, three decades after his heart 
disease was diagnosed.  Finally, the Board notes that the 
veteran has also argued that he was offered a medical 
discharge from service.  Available service personnel records 
directly contradict this assertion showing instead that the 
veteran received an undesirable discharge based on repeated 
incidents of bad conduct (subsequently upgraded).  For all 
of the above reasons, the Board finds the veteran's account 
of an in-service fever, provided to VA and medical personnel 
only decades after service, to lack probative value in the 
face of the remaining evidence of record.

In sum, the record is completely absent any competent 
medical evidence of cardiovascular disease for many years 
after service, and further absent for any competent medical 
opinion as to a nexus between ischemic heart disease, 
diagnosed decades after service, and the veteran's active 
duty in the 1940s.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for ischemic heart disease 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

